NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
KIMBERLY A. FORD-CLIFTON,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS, _
Respondent.
2011-3103
Petiti0n for review of the Merit SySten1s Protection
Board in consolidated case nos. CHO752090381-C-1 and
CH0752090381-I-1.
ON MOTION
ORDER
Kimberly A. Ford-C1ifton moves for leave to proceed in
forma pauperis.
Up0n consideration thereof,
IT ls 0RDERED THAT:
The motion is granted

FORD-CLIFTON V. VA
2
FOR THE CoURT
MAR 2 8  /s/ Jan H0rba1y
Date J an H0rba1y
cc: Ki1nber1y A. Ford-Clifton
Jeanne E. DaVidSon, Esq
521
C1erk
’ FlLED
u.s. collar or APPEALs ran
ms F£uenAL macon
HAR 2 8.Z011
.|A|H'l0RBALY
- C|.ElI(